Response to Amendment
Amendment to the Claims
The amendment to the claims filed on 3/2/2021 does not comply with the requirements of 37 CFR 1.121(c) and therefore has not been entered. 
Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	“(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”

		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.”

Applicant has provided both a clean version and an annotated version of the claims. However, as noted in section (2), above, “[a]ll claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims.” Additionally, as noted in section (3), above, “[t]he text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version”. 
Additionally, the clean version appears to differ from the amended version of the claims. For example, a number corresponding to each claim appears to have been inserted into the beginning of the last line of each dependent claim, but these numbers do not exist in the clean version, instead being located at the beginning of the claim. Further, the number of the preceding claim is shown with a strikethrough before the beginning of the first line of each dependent claim, despite these numbers not existing in the previous version of the claims. The examiner notes that this list is likely not exhaustive.
Only one version of the amended claims should be provided, with each claim having a unique status identifier and each amended claim being annotated as described above. An entirely clean version of all the amended claims should not be included.
Since the reply filed on 3/2/2021 appears to be bona fide, applicant is given a TIME PERIOD of ONE (1) MONTH or THIRTY (30) DAYS from the mailing date of this notice, whichever is longer, within which to submit an amendment in compliance with 37 CFR 1.121 in order to avoid aban-donment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Amendment to the Drawings
The drawings were received on 3/2/2021. These drawings are not acceptable for entry.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the replacement drawings filed 3/2/2021 are not clear. Specifically, several of the reference numerals in Figs. 3 and 4 are blurry to the point that it is difficult to determine what they are. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Amendment to the Specification
The substitute specification and the abstract filed 3/2/2021 have not been entered because they do not conform to 37 CFR 1.125(b) and (c). A substitute specification must not contain new matter. The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied. Numbering the paragraphs of the specification of record is not considered a change that must be shown.
Applicant has not provided the statement as to a lack of new matter as required under 37 CFR 1.125(b) for the submission of a substitute specification. The statement may simply say, for example, “No new matter has been entered”.
Additionally, marked-up copies of the substitute specification and abstract have not be supplied (in addition to the clean copies). While applicant has submitted a specification and an abstract that contain annotations, it is unclear whether or not these are the marked-up copies since nowhere in the amendment does applicant say what these copies are. If these are the marked-up copies of the substitute specification 
Further, if the annotated version of the specification is intended to be the marked-up copy of the substitute specification, then the examiner notes that the clean version of substitute specification appears to differ from the marked-up version of substitute specification. For example, the word “corralated” in line 6 of page 4 of the marked-up copy appears to have both an underline and a strikethrough. Further, in line 28 of the marked-up copy of substitute specification, “5- ” is deleted from before “Air tube” while “5-	” is inserted in line 30 after “Air tube”, but in the clean version of substitute specification, line 21 says “5- Air tube”. The examiner notes that this list is likely not exhaustive.
Conclusion
In order for the Amendment to be compliant, applicant must: 
Not submit a clean version of the amended Claims in addition to the annotated version.
Provide replacement Drawings that have legible (i.e. - not blurry) reference numerals. 
Identify the marked-up versions of the substitute Specification and Abstract.
Ensure that the clean versions of the substitute Specification and Abstract accurately reflect the marked-up versions of the substitute Specification and Abstract.
Provide a statement that no new matter has been entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571) 272-4802. The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641

/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641